On Motion for Rehearing
In their motion for rehearing, the employer and carrier contend that the evidence - showed “that plaintiff was rendering services for which he received compensation at the time of the *611trial. Plaintiff’s duties were in the nature of a watchman, where he was required to walk about over a farm to protect the owner’s property against theft. As compensation for his services, the plaintiff was furnished rent and the payment of his light bill of approximately $5 per month.” This matter was considered by the court when rendering its opinion but it was not deemed of enough importance to be specifically discussed. We do not think the evidence demanded a finding that the claimant was employed and received compensation as an overseer or night watchman. Concerning this matter, the claimant testified, “Q. Now, what have you done since you left Barnes Freight Lines? A. I haven’t done a thing, only 'mope' around, just 'mope’ ai’ound, that is all. Q. You haven’t worked anywhere? A. No, sir. Q. Are you living on a farm now? A. I am living in Mr. Dyer’s house, he just give .me the rent and light bill and all, and the milk and butter, my wife can milk the cows to stay around down there and just walk around, that is all the doctor told me, just walk around and try to build my muscles back up, that is all I do, my wife does the milking, what little milking we have done. Q. Do you do any work at all? No, sir, I don’t do a thing, only just walk around amongst the cattle and all. Q. You mean he has cattle there and you are sort of an overseer of the place, is that what it is? A. No, sir, he just give me the place just to live there and keep anybody from coming in there and tearing up his house, he has got a nice house there, that is all I do, he just give me the rent. Q. How many cows does he have? A. I don’t know how many cattle he has got, they are all in a pasture. Q. . Can you give us some idea about how many? A. I would say about 130', just beef type cattle, that runs in the pasture. Q. Do you feed those cattle? A. No, sir, I don’t feed them. Q. Don’t have to give them any feed at all? A. No, sir, he comes down there and does that, he gives them hay twice a week. Q. You never have fed them? A. No, sir, I don’t have nothing to do with the feeding. Q. You live in his home? A. I live in his tenant house, yes, he lives in Villa Rica. Q. Does he pay you anything? A. No, sir. Q. Now, how long have you been out there on his place? A. Moved there the 23rd day of December, 1956. Q. Is your back im*612proving now, Mr. Farr? A. Not much, it hurts me all the time and these pains from here (indicating) runs down in this crippled hip and it just hurts me all the time. Q. It is some better than it was? A. Well, I can walk a little better than I could, yes. Q. And all you do over there at this place where you are living-now is just walk around? A. Just walk around on the pasture, the doctor told me to just walk around, said it would help them muscles and maybe get them back quicker. Q. How many hours a day do you spend walking around? A. I would say two or three hours, not over the pasture but walking altogether. Q. How many acres does he have there? A. A little over two' hundred acres is what he told me, I don’t know exactly 'how much, that is what he told me, I can stand in the yard and see ever bit of it, the cows and everything. . . Q. And how many rooms do you have on this farm? A. I have five rooms. Q. Now, you are paid your rent out there, aren’t you, you don’t have to pay rent, do you? A. No, sir, not a penny rent. Q. And you are out there to sort of oversee the farm and look after the farm, aren’t you? A. No, sir, I am not out there for that. All I do is, he gives me the rent to keep people from coming in carrying the stuff off, he let me do that for the shape I was in. Q. And you walk around over the farm? A. I walk around over the pasture, hobble around, sure do. Q. And that’s the job you were given to do? A. Just keep people from coming in on the farm. Q. And he gives you your milk, butter, and what about eggs? A. He gives that to the wife and children, if they would milk the two cows, they could have all the milk and butter they wanted. Q. And you didn’t tell me that he gave that to your wife, when I took your deposition, did you? You just told me he gave you milk and butter, and—■ A. That’s all he told my wife. He told her she could have the milk and butter for milking the cows. Q. When did that conversation take place? A. Well, it was the second day of January when he came down and told her that, if I am not mistaken. Q. Well, now, when you talked to him at the beginning about going out there on the farm, isn’t that the arrangement you had made with him at that time, Mr. Farr? A. No, sir, just went and asked him to come down to the house, told him I could not pay *613the rent at Villa Rica, and asked if I could gO' out there and live. We had known one another all our lives, and he said he would be glad for me to go out there. Q. And he pays your light bill? A. Yes, sir, up to five dollars light bill. Q. Is that about what it runs? A. About what it runs. Q. What about eggs, do you get eggs out there? A. No, sir. Q. Meat, vegetables? A. No, sir.”
The board was authorized to find that under this arrangement the claimant was not employed for wages but that the claimant was allowed to stay on the farm because of “the shape” he was in, merely out of the charity of the owner of the farm and that the owner merely received the incidental benefit that the claimant’s presence there would deter vandalism and thievery. In other words the board was authorized to find that the claimant was not an employee of the farm owner and received no wages or compensation as such for staying on the farm.